DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This office action considers claims 1-8 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a first gate and a second gate opposite to the first gate extending in a second direction crossing the first direction respectively on a first side and a second side of the fin to intersect the fin; providing a metallization stack on the substrate and above the fin and the first and second gates; and forming, in the metallization stack, a negative capacitor connected to the second gate, wherein the negative capacitor has a capacitance with an absolute value that is less than that of a second gate capacitor formed by the second gate.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method of manufacturing a Fin Field Effect Transistor (FinFET) in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, a first gate and a second gate opposite to the first gate extending in a second direction crossing the first direction respectively on a first side and a second side of the fin to intersect the fin; providing a metallization stack on the substrate and above the fin and the first and second gates; and forming, in the metallization stack, a negative capacitor connected to the second gate, wherein the negative capacitor has a capacitance with an absolute value that is less than that of a second gate capacitor formed by the second gate. Hence, Claim#1 is allowable. 

The most relevant prior art of references Chang et al. (US PGpub: 2008/0149984 A1), in Paragraphs [0037]-[0047], and FIG. 1-4, in view of in view of Asif Islam Khan, et al. (NPL: Negative Capacitance in Short-Channel FinFETs Externally Connected to an Epitaxial Ferroelectric Capacitor, IEEE ELECTRON DEVICE LETTERS, Volume 37, Number 1, Pages 111-114, 20151118), substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Claims 2-8 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHEIKH MARUF/Primary Examiner, Art Unit 2828